internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip b02-plr-141272-01 date date legend trust a b c type d type e investments f g g program h h loan year type i obligation dear this is in response to a ruling_request submitted by your authorized representative dated date trust a requests rulings that trust a additional loans as described herein secured_by partnership interests qualify as real_estate_assets for purposes of sec_856 of the code the interest_income earned on such loans qualifies as interest on obligations secured_by mortgages on real_property or on interests_in_real_property for purposes of sec_856 of the code plr-141272-01 facts trust a is a real_estate_investment_trust a reit that invests directly in type d loans and mortgage-backed_securities a portion of the investments of trust a consists of type e investments a type e investment consists of an f mortgage-backed security mbs representing the securitized first mortgage loan on an underlying complex or a participation interest in a first mortgage loan on a complex originated under the g program the trust a first mortgage loan an additional loan to the owners of the borrower of the trust a first mortgage loan used to provide additional funds for the financing of the complex the trust a additional loan and a participation interest in the cash_flow from and appreciation of the complex that was conveyed to trust a through a subordinated promissory note the trust a subordinated promissory note and a subordinated mortgage on the property the trust a additional loan agreements or amendments thereto normally provided for trust a to make further loans in the event that there was insufficient funds to pay operating_expenses debt service on the trust a first mortgage loans or base interest h insures the trust a first mortgage loan and payments of principal and interest on the mbs are guaranteed by f amounts payable under the trust a additional loans and the trust a subordinated promissory notes are not insured or guaranteed trust a presently has an interest in b type e investments the borrowers under the trust a first mortgage loans are partnerships and the borrowers under the trust a additional loans are the partners in the respective partnerships in year h issued a letter to all lenders involved in mortgage loan transactions insured by h the h memorandum providing requirements regarding certain insured loans such as the first mortgage loans described herein a type i obligation is defined in the h memorandum as a loan by a third-party source of loan funds such as trust a of additional funds over and above the amount of the h loan to the partner s or other principal s of the mortgagor to cover costs that are not financed with the proceeds of the h loan the h memorandum states that the obligation to repay such type i obligation funds is typically secured_by a pledge of the partners’ or the mortgagor’s other owners’ rights to cash and a pledge of the partnership_interest or other ownership_interest of one or more of the partners or other owners of the mortgagor the trust a additional loans described herein constitute type i obligations under the h memorandum the h memorandum permits type i obligations in connection with first mortgage loans insured by h only if such obligations are structured in conformance with the specific requirements of the h memorandum the provisions of the h memorandum applicable to type i obligations provide in part that a type i obligation cannot be secured_by the first mortgage insured by h and a type i obligation cannot be secured_by a second mortgage but may be collateralized by security agreements pledging the partners’ partnership interests or the other interests of the owners of the mortgagor plr-141272-01 and or the partners’ or other owners’ right to cash and the net_proceeds resulting from any payment event as a result of the restrictions imposed by the h memorandum the trust a additional loans could not be secured_by a first mortgage or by a subordinated mortgage on the complex but were instead secured_by a pledge of the ownership interests in the borrowers under the trust a first mortgage loans all of the proceeds of each trust a additional loan were contributed to the partnership that was the borrower under the trust a first mortgage loan or otherwise used in connection with the respective complex the trust a additional loan amounts were required in order to close the trust a first mortgage loan and to fund certain escrow and reserve accounts the trust a additional loans normally provide for payments of fixed interest on the outstanding principal_amount of the trust a additional loans base interest the trust a additional loans also typically provide for a payment of additional interest additional interest upon the maturity_date of the trust a first mortgage loan or upon the occurrence of certain other events such as the disposition of the complex the refinancing of the trust a first mortgage loan or upon default or the exercise of prepayment options the additional interest payment_date additional interest normally is computed as the amount necessary to yield simple interest of a specified rate from the date that the first mortgage note was insured by h to the additional interest payment_date on the outstanding balance of the trust a first mortgage loan and trust a additional loan taking into account interest received under the trust a first mortgage loan cash_flow payments received under the trust a subordinated promissory note base interest and certain amounts received upon the release of escrowed funds relating to the complex pursuant to the trust a additional loan agreements and pledge and security agreements each of the borrowers under the trust a additional loan agreements granted a first priority security_interest in their partnership_interest as security for the obligations under the trust a additional loans under the pledge and security agreements the pledging parties agreed not to dispose_of their ownership interests or to allow the disposition of the assets of the borrower under the trust a first mortgage loans outside of the ordinary course of business without the consent of trust a in addition under the agreements between h and the borrower under the g first mortgage loans the borrower cannot transfer the interest of any general_partner without h’s approval and under each agreement with h the borrower under the trust a first mortgage loan cannot convey transfer or encumber the property that is the subject of the trust a first mortgage loan without h’s consent or the mortgagee’s consent the partnership agreements also normally contain prohibitions or restrictions on the transfer of partnership interests in addition in the case of each type e investment a refinancing of the trust a first mortgage loan or the sale of the complex would result in the acceleration of the principal of and all interest due in respect of the trust a additional loan plr-141272-01 upon a default under a_trust a additional loan trust a can foreclose on the partnership interests of the borrowers in the partnership that is the borrower under the respective trust a first mortgage loan and generally can dispose_of and deal with all the property of the partnership including the complex that is the subject of the trust a first mortgage loan to satisfy the borrowers’ obligations under the trust a additional loan except to the extent that the pledged partnership_interest is expended or otherwise_disposed_of or disbursed other than in accordance with the additional loan agreements or the pledge and security_agreement trust a’s sole recourse in the event of a default is against the partnership_interest the complex and related assets owned by each of the borrowers under the trust a first mortgage loans have constituted at least c percent of the borrower’s total assets on a book basis because the partnership_agreement of each partnership limits the partnership’s business either to owning and operating real_property or in some cases to owning and operating the specific complex that is the subject of the type e investment and due to the provisions of an agreement entered into by each trust a first mortgage loan borrower that do not allow the borrower to engage in any other business or actitivity including the operation of any other similar project without h’s consent for so long as the h insurance remains in effect the complex owned by each such borrower will continue to constitute substantially_all of the assets of such entity during the period that the trust a first mortgage loan and or the additional loan are outstanding under the h memorandum no additional mortgages can be placed on the complexes that are the subject of the type e investments and pursuant to the subordinated mortgage on each complex no inferior liens can be placed on the complex without the prior consent of trust a additionally the agreements with respect to the trust a first mortgage loans contain restrictions with respect to the incurrence of liabilities and generally only permit funds to be paid out from cash law and analysis sec_856 of the code provides that a_trust shall not be considered a real_estate_investment_trust a reit for any taxable_year unless certain requirements are satisfied sec_856 of the code provides that at the close of each quarter of the taxable_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 of the code provides that the term real_estate_assets means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through plr-141272-01 under sec_1_856-3 of the income_tax regulations the term value means with respect to securities for which market quotations are readily available the market_value of such securities and with respect to other_securities and assets fair value as determined in good_faith by the trustees of the reit sec_1_856-3 of the regulations provides that in the case of a reit that is a partner in a partnership the reit will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share under the regulations for purposes of sec_856 the interest of a partner in the partnership’s assets will be determined in accordance with his capital interest in the partnership and the character of such assets in the hands of the partner will be the same as the character of the assets to the partnership in revrul_77_459 1977_2_cb_239 a reit made a construction loan to a partnership and as security for the loan the partnership assigned its interest in an illinois land trust to the real_estate_investment_trust the partnership was the sole beneficiary of the land trust and the sole asset of the land trust was real_property in that instance the service concluded that the loan constituted a real_estate asset under sec_856 of the code sec_856 of the code provides that a reit must derive at least percent of its gross_income from certain categories of income one of which is interest on obligations secured_by mortgages on real_property or on interests_in_real_property sec_856 of the code provides in part that the term_interest excludes any amount received or accrued directly or indirectly if the determination of such amount depends in whole or in part on the income or profits of any person except that any amount so received or accrued will not be excluded from the term_interest solely by reason of being based on a fixed percentage or percentage of receipts or sales sec_856 also provides a special rule with regard to qualified_rents sec_1_856-5 of the regulations provides that where a mortgage covers both real and other_property an apportionment of the interest_income must be made for purposes of the 75-percent requirement this provision would be applicable in the event that the underlying assets of a partnership is made up of real_estate_assets as well as other assets the regulations provide that for purposes of the 75-percent requirement if the loan value of the real_property is equal to or exceeds the amount of the loan then the entire_interest income shall be apportioned to the real_property if the amount of the loan exceeds the loan value of the real_property then the interest_income apportioned to the real_property is an amount equal to the interest_income multiplied by a fraction the numerator of which is the loan value of the real_property and the denominator of which is the amount of the loan the interest_income apportioned to the other_property is an amount equal to the excess of the total interest_income over the interest_income apportioned to the real_property plr-141272-01 sec_1_856-5 of the regulations provides in part that the loan value of the real_property is the fair_market_value of the property determined as of the date on which the commitment by the trust to make the loan becomes binding on the trust however in the case of a construction loan or other loan made for purposes of improving or developing real_property the loan value of the real_property is the fair_market_value of the land plus the reasonably estimated cost of the improvements or developments other than personal_property which will secure the loan and which are to be constructed from the loan proceeds of the loan the fair_market_value of the land and the reasonably estimated cost of improvements or developments shall be determined as of the date on which a commitment to make the loan becomes binding on the trust sec_1_856-3 of the regulations recognizes that if a real_estate_investment_trust is a partner in a partnership the real_estate_investment_trust will be considered to own the partnership’s real_estate_assets in the same proportion as its capital interest in the partnership based on the facts presented the principles of sec_1_856-3 of the regulations provide a sufficient nexus between the trust a additional loans and the complexes underlying the partnership interests used as security for the trust a additional loans to qualify the trust a additional loans as real_estate_assets under sec_856 of the code conclusions based on the facts and representations submitted we conclude as follows to the extent that the fair value of the pledged partnership interests’ share of the real_property included in each complex as of the date on which trust a entered into the trust a additional loan with respect to such property and on the date of any additional borrowings was at least equal to the total aggregate amount of any and all loans secured_by the real_property as well as the amount of the trust a additional loan the trust a additional loans described herein qualify as real_estate_assets for purposes of sec_856 of the code the interest_income earned on such loans qualifies as interest on obligations secured_by mortgages on real_property or on interests_in_real_property for purposes of sec_856 of the code to the extent that the pledged partnership interests’ share of the loan value of the real_property is at least equal to the total aggregate amount of any and all loans secured_by the real_property as well as the amount of the trust a additional loan provided that the amount of such income does not depend in whole or in part on the income or profits of any person except as provided in sec_856 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-141272-01 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely william e coppersmith chief branch office of office of associate chief_counsel financial institutions and products
